Case: 13-50207      Document: 00512543688         Page: 1    Date Filed: 02/25/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 13-50207                                   FILED
                                  Summary Calendar                         February 25, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MILTON WILFREDO HIDALGO-SEGURA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1954-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Milton Wilfredo Hidalgo-Segura violated the terms of his supervised
release by illegally reentering this country, and the district court sentenced
him on revocation of his supervised release, within the advisory policy
guidelines range, to 12 months of imprisonment to run consecutively to his new
illegal reentry sentence.        Hidalgo-Segura now appeals, arguing that the
sentence was greater than necessary to protect the public and deter him from


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50207     Document: 00512543688     Page: 2   Date Filed: 02/25/2014


                                  No. 13-50207

reoffending, in light of the fact that he has become quite religious and realized
that he would like to be a youth pastor in his native country, Guatemala.
      Revocation sentences generally are reviewed under the “plainly
unreasonable” standard of 18 U.S.C. § 3742(a)(4). United States v. Miller, 634
F.3d 841, 843 (5th Cir. 2011). When, as here, a defendant does not preserve
his objection for appeal, we review revocation sentences for plain error. United
States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013). The Sentencing Guidelines
recommend revocation sentences be ordered to run consecutively to other
terms of imprisonment. U.S.S.G. § 7B1.3(f) & comment. (n.4); see United States
v. Jones, 484 F.3d 783, 792 (5th Cir. 2007) (citing § 7B1.3(f)).
      Hidalgo-Segura does not dispute that the revocation sentence fell within
the advisory range, and because it was consistent with the Guidelines’ advice
regarding concurrent or consecutive sentences, it is entitled to an appellate
presumption of reasonableness. See United States v. Lopez-Velasquez, 526
F.3d 804, 809 (5th Cir. 2008) (holding that consecutive revocation sentence
that fell squarely within the guidelines range was presumptively reasonable).
Hidalgo-Segura has not rebutted that presumption, and the district court’s
revocation order is not plainly erroneous. AFFIRMED.




                                        2